                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                         Civil Minutes


 Date: May 9, 2019                                                   Judge: Hon. James Donato

 Time: 9 Minutes

 Case No.       C-18-05176-JD
 Case Name      Lloyd v. Eaze Solutions, Inc.

 Attorney(s) for Plaintiff(s):    Frank Hedin/David Hall
 Attorney(s) for Defendant(s):    Michael D. Roth

 Deputy Clerk: Lisa R. Clark                                     Court Reporter: Vicki Eastvold

                                        PROCEEDINGS

Motion for Preliminary Approval of Class Action Settlement - Held

                                    NOTES AND ORDERS

The Court denies plaintiffs’ motion for preliminary approval of a class action settlement (Dkt.
No. 25) for the following reasons:

   •   The motion papers do not adequately explain “[t]he anticipated class recovery under the
       settlement, the potential class recovery if plaintiffs had fully prevailed on each of their
       claims, and an explanation of the factors bearing on the amount of the compromise.” See
       Procedural Guidance for Class Action Settlements (N.D. Cal.), Preliminary Approval
       § (1)(e). The papers do not satisfactorily explain the steep discount contemplated by the
       settlement. The Court also finds the assumed 10% participation rate to be unsupported.

   •   The Court is not satisfied with the claims process and why defendant cannot mail checks
       to the class members, whose identities are generally known to the parties, without a claim
       forms procedure.

   •   The Court finds inadequate the lack of discussion about the option of providing notice to
       the class via text message.

The parties may file a status update by May 16, 2019, informing the Court of how they wish to
proceed with this litigation.
